UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement New Frontier Energy, Inc. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: $0.001 par value Common Stock Aggregate number of securities to which transaction applies: 26,000 shares Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $0.22 per share Proposed maximum aggregate value of transaction: Total fee paid: x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND NO SHAREHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. New Frontier Energy, Inc. 1801 Broadway, Suite 920 Denver, CO 80202 September 13, 2011 To the Shareholders of New Frontier Energy, Inc. This Information Statement is being furnished to you, as a holder of Common Stock, par value $0.001 (“Common Stock”), of New Frontier Energy, Inc., a Colorado corporation (the “Company” or “we”), on or around September 13, 2011, to inform you of (i) the approval by our Board of Directors (the “Board”) at a meeting held on July 16, 2011 to effect a reverse stock split of our Common Stock followed immediately by a forward stock split of our Common Stock (the “Reverse/Forward Stock Split”), and (ii) our receipt on July 19, 2011 of a written consent (the “Consent”) approving the Reverse/Forward Stock Split by Iris Energy Holdings, Limited (“Iris”), which owns 37,845,381 shares of Common Stock, representing approximately 55.01% of the outstanding shares of Common Stock as of August 3, 2011 (the “Record Date”). No other shareholder vote is required due to Iris’s majority interest in the Company. Michel Escher is a director of the Company and the sole director of Iris, and Michel Escher executed the Consent on behalf of Iris. The resolutions adopted by the Board at its meeting on July 16, 2011 and the Consent give us the authority to effect the Reverse/Forward Stock Split. The effective date of the Reverse/Forward Stock Split will be on or after October 5, 2011, (20 calendar days following the date this Information Statement is first mailed to our shareholders) and will become effective immediately thereafter (the “Effective Date”). As a result of the Reverse/Forward Stock Split, as described in more detail below, shareholders owning fewer than 500 shares of our Common Stock will be cashed out at a price of $0.22 per share, and the holdings of all other shareholders will remain unchanged. The Board reserves the right, in its discretion, to abandon the Reverse/Forward Stock Split prior to the proposed Effective Date if it determines that doing so is in the best interests of the Company. The intended effect of the Reverse/Forward Stock Split is to reduce the number of record holders of our Common Stock to fewer than 300 so that we will be eligible to terminate the public registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Provided that the Reverse/Forward Stock Split has the intended effect, we will file to deregister our Common Stock with the Securities and Exchange Commission (the “Commission”). We will in such case no longer be required to file periodic reports with the Commission, although we currently intend to continue to provide sufficient information to allow our Common Stock to continue trading on the Pink Sheets, which includes the dissemination of quarterly and annual unaudited financial statements via the OTC Disclosure & News Service. This Information Statement is dated September 13, 2011, and is first being mailed to our shareholders on or about September 13, 2011. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS: APPROVED OR DISAPPROVED OF THE TRANSACTION; PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS INFORMATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Following the receipt of the Consent, no other shareholder vote is required. This Information Statement is being furnished to all of our shareholders pursuant to Section 14(c) of the Exchange Act, the rules promulgated thereunder and the provisions of the Colorado Business Corporation Act, solely for the purpose of informing shareholders of the Reverse/Forward Stock Split before it takes effect. This Information Statement is furnished solely for the purpose of informing shareholders of this corporate action in the manner required by Rule 14c-2(b) under the Exchange Act. By order of the Board of Directors, Roger V. Davidson Secretary TABLE OF CONTENTS SUMMARY OF TERMS OF REVERSE/FORWARD STOCK SPLIT 1 QUESTIONS AND ANSWERS ABOUT THE REVERSE/FORWARD STOCK SPLIT 3 SPECIAL FACTORS 6 Structure of the Reverse/Forward Stock Split 6 Reasons for and Purposes of the Reverse/Forward Stock Split 7 Strategic Alternatives Considered 11 Background of the Reverse/Forward Stock Split 11 Effects of the Reverse/Forward Stock Split 13 Potential Disadvantages of the Reverse/Forward Stock Split to Shareholders; Accretion in Ownership 15 Effect of the Reverse/Forward Stock Split on Option Holders and Holders of Purchase Warrants 16 Financial Effect of the Reverse/Forward Stock Split 16 United States Federal Income Tax Consequences of the Reverse/Forward Stock Split 17 Fairness of Reverse/Forward Stock Split to Shareholders 21 Procedural Fairness to All Affiliated and Unaffiliated Shareholders 24 Recommendation of the Board; Fairness of the Reverse/Forward Stock Split 25 Fairness Determination by Iris/Michel Escher 25 Reservation of Rights 26 Termination of Exchange Act Registration 26 Vote Required 27 THE REVERSE/FORWARD STOCK SPLIT 28 FORWARD-LOOKING STATEMENTS 28 DESCRIPTION OF THE REVERSE/FORWARD STOCK SPLIT 29 Background of New Frontier Energy, Inc. 29 Description of Capital Stock 29 Description and Interests of Certain Persons in Matters to be Acted Upon 30 The Reverse/Forward Stock Split 30 Regulatory Approvals 31 Holders as of Effective Date; Net Effect After Reverse/Forward Stock Split 31 Exchange of Certificates for Cash Payments or Shares 31 Dissenter’s Rights 32 Accounting Treatment 32 FINANCING OF THE REVERSE/FORWARD STOCK SPLIT 32 COSTS OF THE REVERSE/FORWARD STOCK SPLIT 33 PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS 33 CONDUCT OF THE COMPANY’S BUSINESS AFTER THE REVERSE/FORWARD STOCK SPLIT 33 FINANCIAL STATEMENTS 34 PRICE RANGE OF COMMON STOCK; DIVIDENDS; TRADING VOLUME 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 36 WHERE YOU CAN OBTAIN ADDITIONAL INFORMATION 36 ANNEX -1 Colorado Revised Statutes - “Dissenters’ Rights” 37 ANNEX -1 Notice of Dissenter’s Rights/Notice of Dissent 43 SUMMARY OF TERMS OF REVERSE/FORWARD STOCK SPLIT The following is a summary of the material terms of the proposed Reverse/Forward Stock Split and the other transactions contemplated in connection with the Reverse/Forward Stock Split. This Information Statement contains a more detailed description of the terms of the proposed Reverse/Forward Stock Split. We encourage you to read the entire Information Statement and each of the documents that we have attached as Annexes to this Information Statement carefully. ● The Board has authorized a 1-for-500 Reverse Split (as defined herein) of our Common Stock, followed immediately by a 500-for-1 Forward Split (as defined herein) of our Common Stock. See also the information under the captions “Special Factors - Structure of the Reverse/Forward Stock Split,” “Special Factors - Reasons for and Purposes of the Reverse/Forward Stock Split” and “Special Factors - Fairness of Reverse/Forward Stock Split to Shareholders” in this Information Statement. ● The Board has determined that the Reverse/Forward Stock Split is fair to and in the best interest of all of our shareholders, including those shareholders owning shares being cashed out pursuant to the Reverse/Forward Stock Split and those who will retain an equity interest in our Company subsequent to the consummation of the Reverse/Forward Stock Split. See also the information under the captions “Special Factors - Fairness of Reverse/Forward Stock Split to Shareholders” and “Special Factors - Recommendation of the Board; Fairness of Reverse/Forward Stock Split” in this Information Statement. ● Michel Escher and Iris, each of whom have been deemed a “filing person” for purposes of Schedule 13E-3, have adopted the analysis and conclusions of our Board regarding the material factors upon which it was determined that the Reverse/Forward Stock Split is fair to and in the best interest of all of our shareholders, including those shareholders owning shares being cashed out pursuant to the Reverse/Forward Stock Split and those who will retain an equity interest in our Company subsequent to the consummation of the Reverse/Forward Stock Split. See also the information under the captions “Special Factors - Fairness Determination by Iris/Michel Escher.” ● We have not received nor have we solicited any report, opinion, or appraisal from an outside party relating to the fairness of the Reverse/Forward Stock Spilt to our shareholders. Nor did the Board create a Special Committee of the Board to approve the Reverse/Forward Stock Split. However, our independent Board member, Mr. Dinkar Rai, was actively involved in the Board’s review of the Reverse/Forward Stock Split. See also the information under the captions “Special Factors - Fairness of Reverse/Forward Stock Split to Shareholders” and “Special Factors - Procedural Fairness to All Affiliated and Unaffiliated Shareholders.” ● Michel Escher, a director of the Company and the sole director of Iris is the beneficial owner of 37,845,381 shares of Common Stock held by Iris Energy Holdings Ltd. (“Iris”), which represents approximately 55.01% of the outstanding shares of Common Stock. (Michel Escher is a beneficial owner, as defined by the Commission, of shares of Common Stock solely due to the dispositive and voting control he holds over the shares of Common Stock owned by Iris. In this instance, beneficial ownership, as defined by the Commission, may not represent economic ownership.) As the sole director or Iris, Michel Escher has caused Iris to vote in favor of the Reverse/Forward Stock Split. See also the information under the caption “Special Factors - Vote Required” in this Information Statement. ● When the Reverse/Forward Stock Split becomes effective, if you hold at least 500 shares of Common Stock, the number of shares of Common Stock that you hold will not change, and you will not receive any cash payments. You will not need to take any action, including exchanging or returning any existing stock certificates, which will continue to evidence ownership of the same number of shares as set forth currently on the face of the certificates. See also the information under the caption “Description of the Reverse/Forward Stock Split” in this Information Statement. ● When the Reverse/Forward Stock Split becomes effective, if you hold fewer than 500 shares of Common Stock, you will be eligible to receive a cash payment of $0.22 per pre-split share. As soon as practicable after the Effective Date, you will be notified and asked to surrender your stock certificates to the Exchange Agent (as defined herein). Upon receipt of your stock certificates by the Exchange Agent, you will receive your cash payment. See also the information under the caption “Description of the Reverse/Forward Stock Split - Exchange of Certificates for Cash Payment or Shares” in this Information Statement. ● The Reverse/Forward Stock Split will not affect the outstanding warrants or the outstanding stock options or other convertible securities whether exercisable or unexercisable, and holders of warrants and options will, following the Reverse/Forward Stock Split, continue to hold warrants, options and other convertible securities for the same number of shares of Common Stock at the same exercise and conversion price and other terms as they currently do. See also the information under the caption “Special Factors - Effect of the Reverse/Forward Stock Split on Option Holders and Holders of Warrants” in this Information Statement. ● The Reverse/Forward Stock Split is not expected to affect our current business plan or operations, except for the anticipated cost and management time savings associated with termination of our obligations as a reporting company. See also the information under the captions “Special Factors - Effects of the Reverse/Forward Stock Split, “Special Factors - Financial Effect of the Reverse/Forward Stock Split” and “Conduct of the Company’s Business After the Reverse/Forward Stock Split” in this Information Statement. 1 ● When the Reverse/Forward Stock Split becomes effective, it is anticipated that we will be eligible to cease filing periodic reports with the Commission and we intend to cease public registration of our Common Stock. Once we cease public registration of our Common Stock, we will not be required to provide our shareholders with periodic or other reports regarding the Company, although we currently intend to continue to provide sufficient information to allow our Common Stock to continue trading on the Pink Sheets, which includes the dissemination of quarterly and annual unaudited financial statements via the OTC Disclosure & News Service. See also the information under the captions “Special Factors - Reasons for and Purposes of the Reverse/Forward Stock Split,” and “Special Factors - Fairness of Reverse/Forward Stock Split” in this Information Statement. ● For those shareholders who receive a cash payment in the Reverse/Forward Stock Split and cease to hold, either directly or indirectly, shares of post-split Common Stock, generally you will recognize a gain or loss for United States federal income tax purposes for the difference between the amount of cash received and the aggregate adjusted tax basis in your shares of Common Stock. For those shareholders that retain Common Stock incident to the Reverse/Forward Stock Split, you will not recognize any gain or loss for United States federal income tax purposes. See also the information under the caption “Special Factors - United States Federal Income Tax Consequences of the Reverse/Forward Stock Split” in this Information Statement. You are urged to consult with your own tax advisor regarding the tax consequences of the Reverse/Forward Stock Split in light of your own particular circumstances. ● When the Reverse/Forward Split becomes effective, if you hold fewer than 500 shares of Common Stock, you are entitled to dissenter’s rights under the Colorado Business Corporation Act. See also the information under the caption “Description of the Reverse Split - Dissenter’s Rights” in this Information Statement. ● We have the financial resources to complete the Reverse/Forward Stock Split, the costs of which we currently anticipate to be approximately $71,000. However, if on the date immediately preceding the Effective Date, we determine that the cash required to pay for the Reverse/Forward Stock Split materially exceeds $71,000, the Board reserves the right not to effect the Reverse/Forward Stock Split. See also the information under the caption “Financing of the Reverse/Forward Stock Split” in this Information Statement. ● The Reverse/Forward Stock Split is considered a “going private” transaction as defined by Rule 13e-3 under the Exchange Act, because it is intended to terminate the registration of our Common Stock under Section 12(g) of that statute and suspend our duty to file periodic reports with the Commission. Consequently, the Company, Michel Escher (as the beneficial owner of the shares owned by Iris), and Iris, have filed a Rule 13e-3 Transaction Statement on Schedule 13E-3 with the Commission (the “Transaction Statement”). The Company, Michel Escher (as the beneficial owner of the shares owned by Iris), and Iris are the filing persons on the Transaction Statement. The Transaction Statement is available on the Commission’s website at www.sec.gov or from the Company. ● Our directors and executive officers are collectively considered to be our “affiliates” for purposes of the Reverse/Forward Stock Split. As of the Record Date, Michel Escher, a director of the Company, is the only affiliate that is a beneficial owner of shares of Common Stock due to his role as the sole director of Iris. (Michel Escher is a beneficial owner, as defined by the Commission, of shares of Common Stock solely due to the dispositive and voting control he holds over the shares of Common Stock owned by Iris. In this instance, beneficial ownership, as defined by the Commission, may not represent economic ownership.) Accordingly, Michel Escher, due to his role as the sole director of Iris, is the only affiliate that will be deemed to participate in the Reverse/Forward Stock Split. Iris’s shareholding in the Company will increase from approximately 55.01% of the outstanding shares of the Common Stock prior to the consummation of the Reverse/Forward Stock Split to approximately 55.03% after the Reverse/Forward Stock Split is effected. ● The fractional shares resulting from the Reverse/Forward Stock Split will be retired and returned to the authorized Common Stock of the Company available for future issuance. Our per-share Common Stock net income or loss and the net book value will be marginally increased in absolute terms because there will be fewer shares of our Common Stock outstanding following the Reverse/Forward Stock Split. Any fractional shares that are redeemed by the cashed-out shareholders will result in a decrease in paid in capital and cash. We do not anticipate that any other accounting consequences would arise as a result of the proposed transaction. 2 QUESTIONS AND ANSWERS ABOUT THE REVERSE/FORWARD STOCK SPLIT The following questions and answers briefly address some commonly asked questions about the Reverse/Forward Stock Split that are not addressed in the “Summary of Terms of Reverse/Forward Stock Split.” They may not include all the information that is important to you. We urge you to read carefully this entire Information Statement, including our financial statements and the Annexes hereto. Q: What are some of the advantages of the Reverse/Forward Stock Split? A: Our Board believes that the Reverse/Forward Stock Split will have, among others, the following advantages: ● We will be able to terminate the registration of our Common Stock under the Exchange Act, which will eliminate the significant tangible and intangible costs of our being a registered, reporting company, with tangible cost savings of an estimated $375,000 before taxes annually; ● Management will not have the burdens associated with being a registered, reporting company and will be able to devote more time to the operations of the Company; and ● Shareholders holding less than 500 shares will be able to liquidate their position at a premium to the current market price without paying any brokerage fees, commissions, or transaction costs, which may be significant in relation to or greater than the market value such shareholders’ holdings. See also information under the caption “Special Factors - Reasons for and Purposes of the Reverse/Forward Stock Split” in this Information Statement. Q: What are some of the disadvantages of the Reverse/Forward Stock Split? A: Our Board believes that the Reverse/Forward Stock Split will have, among others, the following disadvantages: ● Shareholders owning fewer than 500 shares of our Common Stock will not have an opportunity to liquidate their shares at a time and for a price of their choosing; instead, they will be cashed out, will no longer be shareholders of our Company and will not have the opportunity to participate in or benefit from any future potential appreciation in our value; ● Shareholders holding our Common Stock following the Reverse/Forward Stock Split may no longer have the information that is currently provided in our filings with the Commission pursuant to the Exchange Act and the Sarbanes-Oxley Act regarding such matters as our business operations and developments, legal proceedings involving the Company, our financial results, the compensation of our directors and executive officers, and Company securities held by our directors, executive officers and major shareholders; ● Our shareholders will no longer have the protections provided by the liability provisions of the Exchange Act and the Sarbanes-Oxley Act applicable to the Company and our directors, officers and major shareholders, including the short-swing profit provisions of Section 16, the proxy solicitation rules under Section 14 and the stock ownership reporting rules under Section 13; ● Our officers, directors and major shareholders will no longer be subject to the reporting obligations regarding their ownership of our Common Stock imposed by the Exchange Act and the Sarbanes-Oxley Act; ● The trading volume of our Common Stock may decline and it may be more difficult for our shareholders to buy or sell our Common Stock; ● The termination of the registration of our Common Stock may result in us having less flexibility in attracting and retaining executives and employees since equity-based incentives (such as stock options) tend to be less valuable in a non-reporting company; and ● It will be more difficult for us to access the public equity markets to raise capital. See also information under the captions “Special Factors - Effects of the Reverse/Forward Stock Split,” “Special Factors - Financial Effect of the Reverse Split” and “Special Factors - Recommendation of the Board; Fairness of the Reverse/Forward Stock Split” in this Information Statement. 3 Q: What are some of the factors that the Board considered in approving the Reverse/Forward Stock Split? A: The Board considered several factors in approving the Reverse/Forward Stock Split. Importantly, the Board considered the relative advantages and disadvantages discussed above and under the captions “Special Factors - Reasons for and Purposes of the Reverse/Forward Stock Split,” “Special Factors - Strategic Alternatives Considered,” “Special Factors - Background of the Reverse/Forward Stock Split” and “Special Factors - Effects of the Reverse/Forward Stock Split “ in this Information Statement. The Board also considered numerous other factors, including: ● The Board’s discussions and conclusions about the fairness of the price of $0.22 per pre-split share to be paid following the Reverse/Forward Stock Split to our shareholders owning fewer than 500 shares; ● The fact that a large number of our shareholders hold, in aggregate, a small percentage of our outstanding Common Stock; ● That the decision to cash-out shareholders holding less than 500 shares would provide them with an opportunity to receive cash for their holdings without having to pay brokerage fees, commissions, or transaction costs that such shareholder would otherwise be required to pay; ● The fact that a de minimus percentage of our outstanding Common Stock is being cashed-out; and ● The projected tangible and intangible cost savings to us by terminating our status as a reporting company. See also information under the captions “Special Factors - Fairness of the Reverse Stock Split to Shareholders,” “Special Factors - Procedural Fairness to All Affiliated and Unaffiliated Shareholders,” and “Special Factors -Recommendation of the Board; Fairness of the Reverse Split” in this Information Statement Q: What are the interests of directors and executive officers of the Company in the Reverse/Forward Stock Split? A: Michel Escher, in his capacity as the sole director of Iris, is our only director or executive officer who is a beneficial owner of our Common Stock, and following the Reverse/Forward Stock Split, Michel Escher will so remain. As a result of the Reverse/Forward Stock Split, we anticipate that Michel Escher’s beneficial ownership, due to his role as the sole director of Iris, will increase from 55.01% to 55.03% of the outstanding shares of Common Stock. (Michel Escher is a beneficial owner, as defined by the Commission, of shares of Common Stock solely due to the dispositive and voting control he holds over the shares of Common Stock owned by Iris. In this instance, beneficial ownership, as defined by the Commission, may not represent economic ownership.) Following the Reverse/Forward Stock Split, it is expected that each of our current directors and executive officers will continue to serve in their current capacity. See also information under the captions “Special Factors - Effects of the Reverse/Forward Stock Split” and “Special Factors - Potential Disadvantages of the Reverse/Forward Stock Split to Shareholders; Accretion in Ownership and Control of Certain Shareholders” in this Information Statement. Q: What is the total cost of the Reverse/Forward Stock Split to the Company? A: We estimate that we will pay up to approximately $6,000 to cash out fractional shares. In addition, we anticipate incurring approximately $65,000 in printing and mailing expenses, legal, financial, accounting and other fees and costs in connection with the Reverse/Forward Stock Split. See also information under the captions “Special Factors - Effects of the Reverse/Forward Stock Split,” “Special Factors - Financial Effect of the Reverse/Forward Stock Split” and “Costs of the Reverse/Forward Stock Split” in this Information Statement. Q: What is the recent share price and dividend history of the Common Stock? A: The following is a schedule of the reported high and low closing share price for our Common Stock during the period from June 1, 2009 through July 19, 2011 (the last trading day prior to the announcement of the Reverse/Forward Stock Split). These quotations do not include any mark-up, mark-down, commission or other transaction cost and may not necessarily represent actual transactions: 4 Quarter or Period Ended High Low July 19, 2011 May 31, 2011 February 28, 2011 November 30, 2010 August 31, 2010 May 31, 2010 February 29, 2010 November 30, 2009 August 31, 2009 We have not paid any cash dividends to our Common Stock shareholders. Any future declaration and payment of cash dividends will be subject to the discretion of the Board, and will depend upon our results of operations, financial condition, cash requirements, future prospects, changes in tax legislation and other factors deemed relevant by our Board. On July 19, 2011, our Common Stock’s closing price per share was $0.10 on trading volume of 14,000 shares. Our average closing price for the three months prior to July 19, 2011 was approximately $0.11 per share. See also information under the caption “Price Range of Common Stock; Dividends; Trading Volume” in this Information Statement. 5 SPECIAL FACTORS Structure of the Reverse/Forward Stock Split The Reverse/Forward Stock Split includes both a reverse stock split and a forward stock split of our Common Stock. The Reverse Split is expected to occur following the close of trading on the Effective Date and the Forward Split is expected to occur immediately following the Reverse Split. The Board reserves the right, in its discretion, to abandon the Reverse/Forward Stock Split prior to the proposed Effective Date if it determines that doing so is in the best interests of the Company. Upon consummation of the Reverse Split, each registered shareholder on the Effective Date will receive one share of Common Stock for each 500 shares of Common Stock held in his, her or its account immediately prior to the effective time of the Reverse Split. Any registered shareholder who holds fewer than 500 shares of Common Stock in his, her or its account immediately prior to the consummation of the Reverse Split will receive a cash payment of $0.22 per pre-split share instead of fractional shares. In connection with the Forward Split, all registered shareholders holding at least 500 shares prior to the Reverse Split will receive 500 shares of Common Stock for every one share of Common Stock they held following the Reverse Split. If a registered shareholder holds more than 500 shares of Common Stock in his, her or its account, any fractional share in such account will not be cashed out after the Reverse Split and the total number of shares held by such holder will not change as a result of the Reverse/Forward Stock Split. Such holders will not need to exchange or return any existing stock certificates, which will continue to evidence ownership of the same number of shares as set forth currently on the face of the certificates. We intend for the Reverse/Forward Stock Split to treat shareholders holding Common Stock through a nominee (such as a bank or broker) in the same manner as shareholders whose shares are registered in their names, and nominees will be instructed to effect the Reverse/Forward Stock Split for their beneficial holders. However, nominees may have different procedures, and shareholders holding shares through a nominee should contact their nominees (such as a banker or broker). A shareholder holding fewer than 500 shares of Common Stock through a nominee who wants to receive cash in the Reverse/Forward Stock Split should instruct his, her or its nominee to transfer such shareholder’s shares into a record account in such shareholder’s name so that such shareholder will be considered a holder of record prior to the Effective Date of the Reverse/Forward Stock Split, which is the 20th calendar day following the date this Information Statement is first mailed to our shareholders. A shareholder holding fewer than 500 shares of Common Stock through a nominee who does not transfer shares into a record account prior to the Effective Date may or may not have his, her or its shares cashed out in connection with the Reverse/Forward Stock Split, depending on such nominee’s procedures. Please note that a nominee holding shares on behalf of a shareholder may charge fees to transfer such shares into a record account in such shareholder’s name. The amount of such fees, if any, are dependent on the nominee’s policies. In general, the Reverse/Forward Stock Split can be illustrated by the following examples: Hypothetical Scenario: Shareholder A is a registered shareholder who holds 400 shares of Common Stock in his account prior to the Reverse Split. Result: Instead of receiving a fractional share of Common Stock immediately after the Effective Date of the Reverse Split, Shareholder A’s shares will be converted into the right to receive cash in the amount of $88.00 ($0.22 x 400 shares). Note: If Shareholder A wants to continue to be a shareholder of the Company, Shareholder A can, prior to the Effective Date, buy at least 100 more shares, if available at prices Shareholder A is willing to pay, and hold them in his account. Shareholder A would have to act sufficiently in advance of the Reverse Stock Split so that the purchase is completed and the additional shares are credited in his account before the Effective Date. 6 Hypothetical Scenario: Shareholder B is a registered shareholder who holds 600 shares of Common Stock in his account prior to the Reverse Split. Result: After the Effective Date of the Reverse/Forward Stock Split, Shareholder B will continue to hold all 600 shares of Common Stock. Hypothetical Scenario: Shareholder C holds less than 500 shares of Common Stock in a brokerage account as of the Effective Date. Result: The Company intends for the Reverse/Forward Stock Split to treat shareholders holding Common Stock through a nominee (such as a bank or broker) in the same manner as shareholders whose shares are registered in their names. Nominees will be instructed to effect the Reverse/Forward Stock Split for their beneficial holders. However, nominees may have different procedures and shareholders holding Common Stock through a nominee should contact their nominees. A shareholder holding fewer than 500 shares of Common Stock through a nomineewho wants to receive cash in the Reverse/Forward Stock Split should instruct his, her or its nominee to transfer such shareholder’s shares into a record account in such shareholder’s name so that such shareholder will be considered a holder of record prior to the Effective Date of the Reverse/Forward Stock Split. A shareholder holding fewer than 500 shares of Common Stock through a nominee who does not transfer shares into a record account prior to the Effective Date may or may not have his, her or its shares cashed out in connection with the Reverse/Forward Stock Split, depending on such nominee’s procedures. Please note that a nominee holding shares on behalf of a shareholder may charge fees to transfer such shares into a record account in such shareholder’s name. The amount of such fees, if any, are dependent on the nominee’s policies. The Board reserves the right, in its absolute discretion, to abandon the Reverse Split prior to the proposed Effective Date if it determines that doing so is in the best interests of the Company. Factors that may lead the Board to abandon the Reverse/Forward Stock Split may include, among other things, a material increase in the costs required to be incurred in order to consummate the Reverse/Forward Stock Split. Due to the fairness of the transaction all affiliated and unaffiliated shareholders (those being cashed out and those continuing as shareholders after the Reverse/Forward Stock Split), the dissenter’s rights available to shareholders being cashed out, and the significant economic benefits to the Company from the Reverse/Forward Stock Split, we do not believe that litigation challenging the Reverse/Forward Stock Split would have any merit, and therefore, such litigation would likely not be an adequate reason for the Board to abandon the Reverse/Forward Stock Split, in the absence of a court order to the contrary. If such a determination to abandon the Reverse/Forward Stock Split is made by the Board, our shareholders would be notified through the filing of a Current Report with the SEC on Form 8-K. Reasons for and Purposes of the Reverse/Forward Stock Split The primary purpose of the Reverse/Forward Stock Split is to reduce the number of record holders of our Common Stock to fewer than 300, so that we can terminate the registration of our Common Stock under Section 12(g) of the Exchange Act. The Reverse/Forward Stock Split is expected to result in the elimination of the expenses related to our disclosure and reporting requirements under the Exchange Act and to decrease the administrative expense we incur in servicing a large number of record shareholders who own a small percentage of our outstanding shares of Common Stock. The Board believes that achieving these ongoing cost reductions is important for the Company, considering its negative cash flow from continuing operations and current lack of material revenues. The sooner the Reverse/Forward Stock Split is implemented, the greater the aggregate cost savings the Company will achieve. Accordingly, timely and reasonably assured completion of the transaction were important considerations for the Board. 7 As discussed further in this Information Statement under the caption “Special Factors - Background of the Reverse/Forward Stock Split,” the Board reviewed the Reverse/Forward Stock Split as a strategic alternative to maximize shareholder value at a meeting on July 16, 2011. At that meeting, in connection with its ongoing review of strategic issues confronting the Company, management expressed concern about expense of remaining a registered, reporting company and continuing to comply with the periodic reporting requirements of the Exchange Act in light of the low trading volume of shares of Common Stock. The Board therefore decided to consider whether it should remain a registered, reporting company. The Board believes that any material benefit derived from continued registration under the Exchange Act is outweighed by the cost. As a result of the increased cost and tangible and intangible burdens associated with being a registered, reporting company following the passage of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), we do not believe that continuing our registered, reporting company status is in the best interest of the Company or our shareholders. The Board believes that the significant tangible and intangible costs of our being a registered, reporting company are not justified because we have not been able to realize many of the benefits that registered, reporting companies sometimes realize. The Board does not believe that we are in a position to use our status as a registered, reporting company to raise capital through sales of securities in a public offering, or otherwise to access the public markets to raise equity capital. In addition, our Common Stock’s extremely limited trading volume and low stock price have all but eliminated our ability to use our Common Stock as acquisition currency or to attract and retain employees. Our Common Stock’s limited trading volume has also impaired our shareholders’ ability to sell their shares, which has prevented them from realizing the full benefits of holding stock in a registered, reporting company. Our low market capitalization has resulted in limited interest from market makers or financial analysts who might report on our activity to the investment community. In addition, a single shareholder owns a majority the outstanding shares of Common Stock. As of the Record Date, Iris owns 37,845,381 shares of Common Stock, representing approximately 55.01% of the outstanding share of Common Stock. For information with respect to the shares beneficially owned by our directors and executive officers, see the information under the caption “Security Ownership of Certain Beneficial Owners and Management” in this Information Statement. During the twelve months ending July 19, 2011 (the last trading day prior to the announcement of the Reverse/Forward Stock Split), our stock traded infrequently, with reported trades occurring on only 147 days, and with an average daily trading volume of approximately 18,400 shares for such twelve month period. Because the Common Stock has been thinly traded, entering into a large purchase or sale, to the extent possible, would risk a significant impact on the market price of our Common Stock. The Board believes that it is unlikely that our market capitalization and trading liquidity will increase significantly in the foreseeable future. Our status as a registered, reporting company does not materially benefit our shareholders, while placing an unnecessary financial burden on us. That burden has risen since the enactment of the Sarbanes-Oxley Act. As a registered, reporting company, we incur direct costs associated with compliance with the Commission’s filing and reporting requirements imposed on public companies. To comply with the requirements for a registered, reporting company, we expect to incur expenses of approximately $375,000 annually before taxes. We anticipate that the deregistration of our shares after the Reverse/Forward Stock Split will result in a reduction of such expenses as follows: 8 Estimated Future Annual Savings if the Company Ceases to be a Registered, Reporting Company Accounting and Audit Fees $ Internal Control Compliance $ Shareholder Expenses $ Legal Fees $ Insurance Expenses $ Additional Expenses $ TOTAL $ The amounts set forth above are only estimates and the actual savings that we may realize may be higher or lower than the estimates set forth above. In light of our current resources, the Board does not believe that such costs are warranted. Therefore, the Board believes that it is in the best interests of our shareholders to eliminate the administrative, financial and other burdens associated with being a registered, reporting company by consummating the Reverse/Forward Stock Split at this time rather than continue to subject the Company to these burdens. The substantial costs and burdens imposed on us as a result of being a registered, reporting company are likely to continue to increase significantly as a result of the passage of the Sarbanes-Oxley Act and the implementation of the regulatory reforms adopted by the Commission. The overall executive time expended on the preparation and review of our public filings will likely continue to increase substantially in order for our Chief Executive Officer and Chief Financial Officer to certify the financial statements in each of our public filings as required under the Sarbanes-Oxley Act. Since we have relatively few executive personnel, these indirect costs can be significant relative to our overall expenses and, although there will be no direct monetary savings with respect to these indirect costs when the Reverse/Forward Stock Split is effected and we cease filing periodic reports with the Commission, the time currently devoted by management to our registered company reporting obligations could be devoted to other purposes, such as operational concerns to further our business objectives and the interests of our shareholders. Additionally, the passage of the Sarbanes-Oxley Act may make it difficult for us to attract and retain independent directors without increasing director compensation and obtaining additional directors’ and officers’ liability insurance. See also information under the caption “Special Factors – Strategic Alternatives Considered” in this Information Statement for an additional description of the reasons why our Board approved the Reverse/Forward Stock Split instead of another alternative transaction structure. Based on information available to us, we presently have an aggregate of approximately 1,700 record holders of our Common Stock (collectively, “Holders”), with more than 1,500 Holders owning fewer than 500 shares (collectively, the “Small Holders”). The Reverse/Forward Stock Split will terminate the Small Holders’ equity interests in the Company. In the aggregate, the shares held by the Small Holders comprise less than 0.04% of our outstanding shares of Common Stock. The administrative burden and cost to us of maintaining records in respect of these Small Holders and the associated cost of preparing, printing and mailing information to them is excessive given our limited size and the nature of our operations. These expenditures result in no material benefit to the Company. The Reverse/Forward Stock Split will enable us to substantially eliminate these costs. Additionally, the Reverse/Forward Stock Split will provide Small Holders an efficient mechanism to liquidate their equity interest without having to pay brokerage fees, commissions, or transaction costs. When the Reverse/Forward Stock Split is consummated, shareholders owning fewer than 500 shares of Common Stock will no longer have any equity interest in the Company and will not participate in our future earnings or any increases in the value of our assets or operations. The shareholders that will continue to have an equity interest in the Company after the Reverse/Forward Stock Split will own a security, the liquidity of which may be severely restricted. See also information under the captions “Special Factors - Recommendation of the Board; Fairness of the Reverse/Forward Stock Split” and “Special Factors - Fairness of the Reverse/Forward Stock Split to Shareholders” in this Information Statement. 9 The Reverse/Forward Stock Split will (i) cause us to cash out shares held by any shareholder holding fewer than 500 shares, (ii) not cash out any shares held by any shareholder holding at least 500 shares of Common Stock and (iii) change the percentage of Common Stock held by the remaining shareholders to 100%. As discussed more fully below under the caption “Special Factors - United States Federal Income Tax Consequences of the Reverse/Forward Stock Split” the federal income tax consequences of the Reverse/Forward Stock Split for our shareholders will differ depending on the number of shares of pre-split Common Stock owned and/or constructively owned by such shareholders. Shareholders who own at least 500 shares of pre-split Common Stock will retain their shares and will not recognize any gain, loss or dividend income as a result of the Reverse/Forward Stock Split. Shareholders who own fewer than 500 shares of pre-split Common Stock will receive cash, the treatment of which will depend on the constructive ownership rules described below under the caption “Special Factors - United States Federal Income Tax Consequences of the Reverse/Forward Stock Split” are applicable. If such constructive ownership rules do not apply, a shareholder who owns fewer than 500 shares of pre-split Common Stock generally will recognize gain or loss upon the sale or exchange of the pre-split Common Stock. If such constructive ownership rules apply, the shareholder may be required to treat any cash received as a cash distribution rather than as gain or loss from a sale or exchange. The differences in United States federal income tax consequences to the shareholders do not depend on whether a shareholder is an affiliate of the Company or is an unaffiliated shareholder. Because Iris owns at least 500 shares of pre-split Common Stock, it will not recognize any gain, loss or dividend income as a result of the Reverse/Forward Stock Split. The difference in United States federal income tax consequences between shareholders who hold at least 500 shares of pre-split Common Stock and shareholders who own fewer than 500 shares of pre-split Common Stock was not a reason for the Company to undertake the Reverse/Forward Stock Split in this form at this time. Management considered proposing a reverse stock split followed by a forward stock split at a ratio of other than 500 to 1. In determining a reverse split ratio of 500 to 1 for the reverse stock split, management sought to minimize the number of shareholders who would be affected by the Reverse/Forward Stock split, while achieving the goal of reducing the number of record shareholders to less than 300 in order to be able to terminate the Company’s registration under the Exchange Act. Based on the shareholder list provided by the Company’s Transfer agent on July 15, 2011, management noted that a reverse split of 500 to 1 would reduce the number of record shareholders to approximately 173. Management also noted three factors may increase the number of record shareholders: (i) conversion by Preferred Shareholders into common shareholders; (ii) the conversion by shareholder who currently hold shares in nominee to direct ownership; and (iii) the acquisition of Common Stock by new shareholders. All of these possible events are not predictable, and management felt it prudent to leave a “cushion” in order to ensure that the Reverse/Forward Stock split would have the intended effect. Further, Management noted that by reducing the split ratio would have a de minimus impact on the overall number of shareholders cashed out and the expected number of shares outstanding after the reverse/forward stock split, as represented by the following table: Reverse Split Ratio: 25 (a) 50 Record Shareholders Remaining: Record Shareholders Cashed Out: Shares Cashed Out(b): % of Shares Outstanding Cashed Out(b): 0.01% 0.01% 0.02% 0.02% 0.04% (a) A 25 to 1 Reverse Split ratio fails to accomplish the goal of reducing the number of record shareholders to less then 300. (b) Assumes that all nominees duly effect the Reverse/Forward stock split on behalf of the beneficial shareholders. 10 Strategic Alternatives Considered The Board first announced that it was considering “strategic alternatives” in a press release in January, 2010. In making the determination to proceed with a Reverse/Forward Stock Split, the Board evaluated a number of other strategic alternatives. In evaluating the risks and benefits of each strategic alternative, the Board determined that the Reverse/Forward Stock Split would be the simplest and most cost-effective approach to achieve the purposes described above. These alternatives were: Purchase of shares in the open market The Board also considered purchasing our shares in the open market in order to reduce the number of our record shareholders to fewer than 300. However, given the sporadic trading and the low trading volume of our Common Stock, there was no assurance that purchasing shares in isolated transactions would reduce the number of shareholders sufficiently to permit us to terminate our reporting requirements under the Exchange Act and deregister in a reasonable period of time. Further, due to the high transaction cost relative to the current low share prices of our Common Stock, the Board believed it unlikely that shareholders holding fewer than 500 shares of Common Stock would sell their shares in the open market. Selling the Company The Board considered a sale of the Company. However, in light of the Company’s current depressed market price, the Board determined that a sale was not in the best interest of our shareholders at this time. Maintaining the status quo The Board also considered taking no action to reduce the number of our shareholders. However, due to the significant and increasing costs of being a registered, reporting company, the Board believed that maintaining the status quo would be detrimental to all affiliated and unaffiliated shareholders. We would continue to incur the expenses of being a registered, reporting company without realizing the benefits of the same. Background of the Reverse/Forward Stock Split From June 4, 2004 until February 20, 2010 our Common Stock traded on the OTC BB. On February 20, 2010, our Common Stock became subject to quotation on the pink sheets under the symbol (NFEI.PK). Since early 2010, the Company has been considering various potential strategic alternatives in order to maximize shareholder value. The Company has a large number of shareholders with less than 500 shares of Common Stock, and the administrative burden and costs to the Company of maintaining records with respect to these shareholders and the associated costs of preparing, printing and mailing information to these shareholders was excessive, given our resources and operations. Management estimated that the Company has more than 1,500 record shareholders holding fewer than 500 shares of Common Stock. 11 On July 16, 2011, the Board held a meeting to consider various strategic alternatives and, in particular, the estimated costs and benefits of proceeding with a Reverse Split/Forward Stock Split transaction. All directors were present at the meeting and the Company’s legal counsel was present and available during the meeting to address the questions and concerns of the Board. Counsel advised the directors of their fiduciary obligations in considering and investigating the various strategic alternatives available to the Company. The Board explored in detail the advantages and disadvantages of each of the following strategic alternatives: a reverse stock split, the purchase of shares in the open market, a sale of the Company, and maintaining the status quo. The Board also discussed in detail how the Sarbanes-Oxley Act, the rules and regulations promulgated by the Commission and the burden of complying with the periodic reporting requirements of the Exchange Act had increased substantially the cost of remaining a registered, reporting company, which would likely further increase in the foreseeable future. The Sarbanes-Oxley Act was not in effect when we first became a public company and while we have remained in substantial compliance with the Sarbanes-Oxley Act since its enactment in 2002, the annual costs of compliance have increased steadily since 2002. While costs of compliance have increased, we have not realized the benefits of remaining a registered reporting company.Additionally, due to our size and resources, based on management’s assessment, we have the material weaknesses in our internal control processes and procedures, as has been disclosed in our annual report. Adopting procedures that would remediate the material weaknesses would entail incurring significant additional costs, including but not limited to hiring at least two additional members to the accounting staff, which would represents a 66% increase in the number of full time employees. Therefore it is the Board’s view that the costs outweigh any benefits the Company or its shareholders receive from our status as registered, reporting company. The Board, including our only independent director, Mr. Dinkar Rai, concluded that “going dark” pursuant to a reverse stock split is a desirable strategic alternative to consider, provided that it was effected at a price and on terms fair to all of our shareholders. The Board considered seeking a financial advisor to assist the Board in determining the fairness of a reverse stock split and the consideration for fractional interest. After extended discussion, the Board agreed that, in view of the cost of retaining a financial advisor and a fairness opinion relative to the size of the transaction contemplated, the Board itself would ensure the procedural fairness of the transaction. Further, the Board determined that the procedural fairness of the Reverse/Forward Stock Split would be supported by the fact that shareholders could decide whether to remain a shareholder by buying shares in the stock market. The Board next analyzed the make up of the Company’s shareholders and determined that a reverse split ratio of 1-for-500 would reduce the number of record holders to below 300 and provide a “cushion” to help ensure that the number of record holders of our Common Stock would likely remain less than 300. The Board also observed that the shareholders that would be cashed out based on a reverse split ratio of 1-for-500 hold less than 0.04% of the outstanding shares of Common Stock and thus represent holders of a de minimus portion of the outstanding shares of Common Stock. The Board also considered the fact that many of the shareholders who would be cashed out own a relatively small number of shares, and that the decision to cash-out these shareholders would provide them with an opportunity to receive cash for their holdings without having to pay brokerage fees, commissions or transaction costs to sell the shares, which would likely exceed or be substantial in relation to the gross proceeds from such a sale at current market prices. Accordingly, the Board concluded a 1-for-500 Reverse Split ratio should be proposed. The Board also determined that it would be appropriate to undertake a 500-for-1 Forward Split immediately following the consummation of the Reverse Split so that shareholders owning at least 500 shares prior to the Reverse Split would continue to own the same number of shares as a result of the Reverse/Forward Stock Split. By such shareholders’ holdings remaining unchanged, the Company would not need to incur the costs of issuing new stock certificates to such shareholders. 12 After additional discussion, the Board, including our only independent director, Mr. Dinkar Rai, determined that the price for fractional interests would be based on the Company’s per (fully diluted) share book value as of May 31, 2011 of $0.22 per share. The Board determined that this price would be a fair price after considering other potential valuation methods as discussed under the caption “Special Factors - Fairness of the Reverse/Forward Stock Split to Shareholders.” In determining the price for fractional interests the Board also considered a number of different valuation methodologies, but ultimately the Board determined that the Company’s per (fully diluted) share book value as of May 31, 2011, the end of the last fiscal quarter immediately prior to the Record Date, would be the most appropriate price for fractional interests because, among other reasons: (i) it is substantially higher than the historical market price of the stock in the twelve months prior to the Record Date and (ii) it represents an objective and independently verifiable measure of the Company’s per share value. In arriving at this determination, the Board considered the Company’s thin trading volume and noted that as a result of recent activity, the Company’s book value increased substantially in the fiscal quarter ended May 31, 2011. As a result, the Company’s book value was greater than its market value. On the basis of these factors, the Board determined by a unanimous vote that a 1-for-500 Reverse Split, followed by a 500-for-1 Forward Split. with fractional interests cashed out at a per pre-split share equal to $0.22, was fair to all affiliated and unaffiliated shareholders, including those whose shares would be cashed out pursuant to the Reverse/Forward Stock Split and those who would retain an equity interest in the Company subsequent to the consummation of the Reverse/Forward Stock Split. See also the sections entitled “Special Factors - Reasons for and Purpose of the Reverse Split,” “Special Factors - Strategic Alternatives Considered” and “Special Factors - Fairness of the Reverse/Forward Stock Split to Shareholders.” At the conclusion of its meeting held on July 16, 2011, the Board unanimously approved resolutions carrying out of the Reverse/Forward Stock Split. Effects of the Reverse/Forward Stock Split If effected, based on information available to us, the Reverse/Forward Stock Split will reduce the number of record shareholders of our Common Stock from approximately 1,700 to less than 300. This reduction in the number of our shareholders will enable us to terminate the registration of our Common Stock under the Exchange Act, which will substantially reduce the information required to be furnished by us to our shareholders and to the Commission, although we currently intend to continue to provide sufficient information to allow our Common Stock to continue trading on the Pink Sheets, which includes the dissemination of quarterly and annual unaudited financial statements via the OTC Disclosure & News Service.
